DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Each paragraphs numbering should include at least four numerals, for example [0001], and should not be, ex) [001], [002] … so on.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a part of body (see Fig.2B) and a part of handle (see Fig.2A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length-adjusting element” (it is not clearly shown in the figure the correlation of the element to the control mechanism, ex) when it is extended, the wire/cables will be extended as well, in contrast when it is retracted the wire(s)/cable(s) will have slacks presented within the control mechanism, and the drawings does not specifically show the relations of the length adjusting element and the control mechanism) in claim 1, “a flexible bending feature” in claim 35, “cable” in claims 47-49 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“length-adjusting element” in  claims 1, 2, 29, 31, as described in [0052]-[0056] of US-Pub.20200337524.
“first angle-adjusting element” in claims 1, 5, 29, 31, 46, as described in [0052]-[0056] of US-Pub.20200337524.
“second angle-adjusting element” in claims 1, 8, 45, 47, as described in [0052] and [0055] of US-Pub.20200337524.
“control mechanism” in claims 1, 29, 31, 35, 48, as described in as described in [0056] and [0065] of US-Pub.20200337524
“telescopic element” in claims 2, 38, as described in [0053] of US-Pub.20200337524.
“angle-adjusting element” in claims 35, 39, as described in [0052] of US-Pub.20200337524.
“flexible bending feature” in claims 35
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 10-13, 15-16, 19-20, 22, 25-29, 31, 35-41, 43 and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, recitation “a first angle-adjusting element disposed along the length of the elongated body between the proximal end and the distal end of the elongated body, wherein the first angle-adjusting element is configured to enable the elongated body to be bent by user adjustment of a control mechanism” is not described in the specification.  The first angle-adjusting element is referred to a first bending feature 112 in the drawing at the distal end, and described as being capable of adjusting bending by a control mechanism in a paragraph [0056] of US-Pub.20200337524. The one that is disposed along the length of the elongated body between the proximal end and the distal end of the elongated body is assumed to be designated as second bending feature 114 that is not described to be controlled by a control mechanism. 
In addition, recitation “a second angle-adjusting element disposed at the distal end of the elongated body, wherein the second angle-adjusting element has a flexibility such that the second angle-adjusting element bends when pressure is applied to the second angle-adjusting element” is described differently in the specification. According to the specification, the element that is disposed at the distal end of the elongated body is a first bending feature designated as 112. Also, the specification describes “first bending feature 112 is flexible enough to spontaneously bend when pressure is applied to the bending feature 112” as described in a paragraph [0054] of US-Pub.20200337524. 
The second bending feature (second angle-adjusting element) is designated as 114 that can be positioned along the length of the body 102 and enables the device 100 to be bent ([0055] of US-Pub.20200337524). Although there is insufficient detail of how the second bending feature 114 is bending, it is assumed that the 114 is flexible since the specification merely describes “bending feature can be a hinge, an accordion feature, a ball-and-socket joint, or another type of bending feature” ([0055] of US-Pub.2020033752).
Regarding Claim 5, a recitation “wherein the first angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint”, is not described in the specification. Similarly described above for claim 1, the specification states “second bending feature 114 can be a hinge, an accordion feature, a ball-and-socket joint, or another type of bending feature” in a paragraph [0055] of US-Pub.2020033752.
Regarding Claim 8, a recitation “wherein the second angle-adjusting element comprises a cutout that allows the second angle-adjusting element to bend” is not described in the specification. The specification states “first bending feature 112 can include a flexible design… flexible design can include, for example, cutouts or other geometric features that enable the bending feature 112 to bend” in a paragraph [0054] of US-Pub.2020033752.
Claims 29 and 31 state “first angle-adjusting element” and rejected at least for the same reasons stated above for claim 1.
Regarding Claim 35, similarly stated for above claim 1, a recitation “adjusting an angle of the elongated body by operating a control mechanism to adjust an angle of an angle-adjusting element disposed between the proximal end and the distal end of the elongated body” is not described in the specification. According to the specification, the control mechanism is adjusting an angle of a first bending feature 112 which is positioned at the distal end of the device (paragraphs [0054]-[0056] of US-Pub.2020033752).  In addition, a recitation “applying a pressure to a flexible bending feature disposed at the distal end of the elongated body by pressing the device against the patient, wherein the pressure causes the flexible bending feature to bend”, is not specified in the specification. The specification describes a first and second bending features 112, and 114, where the first bending feature is ending feature is flexible ([0054] of US-Pub.2020033752), and the second is assumed to be flexible (see above rejection for claim 1). The specification does not have any details of this “a flexible bending feature” or what this feature is different from the first and second bending feature or if it is one of the first/second bending feature (also not clearly shown in the drawing).
Claim 35 limitation “flexible bending feature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure contains insufficient structure/details regarding this claim limitation. 
Claims 45-47 state “second angle adjusting element” and rejected at least for the same reason above for the claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8, 10-13, 15-16, 19-20, 22, 25-29, 31, 35-41, 43, 45-49  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, a recitation “a first angle-adjusting element disposed along the length of the elongated body between the proximal end and the distal end of the elongated body, wherein the first angle-adjusting element is configured to enable the elongated body to be bent by user adjustment of a control mechanism” is not clear if the what is defined to be a first angle-adjusting element. The element disposed between the proximal end and the distal end of the elongated body is a second bending feature, and adjusted by a control mechanism is a first bending feature as described and shown in the specification. The claim is not correlating to the specification and drawings, causing unclarity and indefiniteness. For the same for a recitation “a second angle-adjusting element disposed at the distal end of the elongated body, wherein the second angle-adjusting element has a flexibility such that the second angle-adjusting element bends when pressure is applied to the second angle-adjusting element” (See also above 112(a) rejection), it is unclear and indefinite. Clarification and correction required.
Recitations “wherein the first angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint” in Claim 5, “wherein the second angle-adjusting element comprises a cutout that allows the second angle-adjusting element to bend” in Claim 8, and “first angle-adjusting element” in Claims 29 and 31, are not clear as for the same reason state above for the claim 1. Clarification and correction required.
Regarding Claim 35, similarly stated for above claim 1, a recitation “adjusting an angle of the elongated body by operating a control mechanism to adjust an angle of an angle-adjusting element disposed between the proximal end and the distal end of the elongated body” is not clear because the element (first bending feature 112) that is controlled by a control mechanism is a bending feature positioned on the distal end (See also 112(a) rejection above). 
In addition, a recitation “applying a pressure to a flexible bending feature disposed at the distal end of the elongated body by pressing the device against the patient, wherein the pressure causes the flexible bending feature to bend”, is unclear because a flexible bending feature is a first bending feature 112 in the drawing and/or described in the specification (See also 112(a) rejection above). Clarification and correction required.
Claims 45-47 state “second angle adjusting element” and rejected at least for the same reason above for the claim 1. Clarification and correction required.
Claim limitation “flexible bending feature” in claim 35 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclose does not have any structure/details of this limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 11, 19, 25, 29, 31, 35, 38, 40 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800) and in further view of Beeckler et al. (US 20110130648).	
Regarding Claim 1, Abraham discloses device for performing intervention procedures (Figs.2A-E, intervention tool), the device comprising: an elongated body (elongate body 200) having a proximal end and a distal  end (Figs.1-2, [0050]  an elongate body 200 having a proximal end 202 and a distal end 204), including: 
a hollow tool channel (the elongate body 200 is provided with one or more lumen 206 extending therethrough) extending through the elongated body (elongate body 200) from the proximal end to the distal end (Figs.2A-E, elongate body 200 with a proximal end 202 and a distal end 204),
 wherein the tool channel is configured to receive an intervention tool (one or more lumen 214 through which a biopsy tool could be inserted).
However, Abraham does not teach a length-adjusting element disposed at the proximal end of the elongated body, wherein the length-adjusting element is configured to enable a length of the elongated body to be adjusted, a first angle-adjusting element disposed along the length of the elongated body between the proximal end and the distal end of the elongated body, wherein the first angle-adjusting element is configured to enable the elongated body to be bent by user adjustment of a control mechanism, and a second angle-adjusting element disposed at the distal end of the elongated body,
and an imaging system disposed at the distal end of the elongated body, wherein the imaging system comprises an imaging device and an illumination device.
	Yeung et al. teach a length-adjusting element (Figs.8A-J, extendible section 625) disposed at the proximal end of the elongated body (Figs.8A-J),
 	wherein the length-adjusting element (Figs.8A-J, extendible section 625) is configured to enable a length of the elongated body to be adjusted (Figs.8A-J, [0277]-[0279] the controller may be configurable to receive commands to cause an extending of the distal end of the endoscopic system 600 (i.e., the extendible section 625)), 
a first angle-adjusting element (Figs.8A-J, bendable section 624; and/or bending section shown a portion of 610, Note: this limitation is not clear (see above 112(a) and (b) rejections), thus designated two reference characters) disposed along the length of the elongated body between the proximal end and the distal end of the elongated body (Figs.8A-J, along elongated body 610), 
wherein the first angle-adjusting element (Figs.8A-J, bendable section 624; and/or bending section shown 610, Note: this limitation is not clear (see above 112(a) and (b) rejections), thus designated two reference characters) is configured to enable the elongated body to be bent by user adjustment of a control mechanism ([0293] the extendible section 625, and bend adjusting (or straightening) of the bendable section 624 may be performed by the surgeon or operator (via a console) or the controller), 
and a second angle-adjusting element (Figs.8A-J, bendable section 624; and/or bending section shown a portion of 610, Note: this limitation is not clear (see above 112(a) and (b) rejections), thus designated two reference characters) disposed at the distal end of the elongated body (Figs.8A-J, along elongated body 610,
and an imaging system (Fig.7A, image capturing assembly 621) disposed at the distal end of the elongated body (Fig.7A), 
wherein the imaging system comprises an imaging device ([0237] an image capturing assembly 621, such as a 2-D video camera and/or a 3-D stereoscopic or autostereoscopic video camera) and an illumination device (illumination source 621a).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abraham to have a length-adjusting element disposed at the proximal end of the elongated body, wherein the length-adjusting element is configured to enable a length of the elongated body to be adjusted, a first angle-adjusting element disposed along the length of the elongated body between the proximal end and the distal end of the elongated body, wherein the first angle-adjusting element is configured to enable the elongated body to be bent by user adjustment of a control mechanism, and a second angle-adjusting element disposed at the distal end of the elongated body, and an imaging system disposed at the distal end of the elongated body, wherein the imaging system comprises an imaging device and an illumination device as taught by Yeung et al. in order to provide without forceful manual pushing against the interior wall forming the cavity of the patient ([0240]-[0241] of Yeung et al.). The modified device of Abraham in view of Yeung et al. will hereinafter be referred to as the modified device of Abraham and Yeung et al.
The modified device of Abraham and Yeung et al. teach the features discussed above, but does not teach wherein the second angle-adjusting element has a flexibility such that the second angle-adjusting element bends when pressure is applied to the second angle-adjusting element.
Beeckler et al. teach wherein the second angle-adjusting element (32) has a flexibility such that the second angle-adjusting element bends when pressure is applied to the second angle-adjusting element ([0028] bend in response to pressure exerted on the distal tip when the tip engages tissue in the body cavity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham and Yeung et al. to have wherein the second angle-adjusting element has a flexibility such that the second angle-adjusting element bends when pressure is applied to the second angle-adjusting element as taught by Beeckler et al. in order to provide flexibility distal tip preventing from undesired damage to the heart tissue ([0002] and [0027]-[0028] of Beeckler et al.). The modified device of Abraham in view of Yeung et al. and in further view of Beeckler et al. will hereinafter be referred to as the modified device of Abraham, Yeung et al. and Beeckler et al.
Regarding Claim 2, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach wherein the length-adjusting element comprises a telescopic element connected to the proximal end of the elongated body ([0251] mechanical elements may include a telescopic assembly, a spring-loaded or spring-assisted assembly).
Regarding Claim 8, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Beeckler et al. teach wherein the second angle-adjusting element  comprises a cutout that allows the second angle-adjusting element to bend ([0047] plurality of helical cuts in coupling member 40, allowing the member to bend).
Regarding Claim 10, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach wherein the imaging device comprises one or more of a camera or an optical fiber ([0072]-[0073] image capturing assembly 111 may be any image capturing device, such as a digital and/or analog camera, and optical fiber, and/or the like).
Regarding Claim 11, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach wherein the illumination device comprises one or more of a light emitting diode (LED) or an optical fiber ([0073] each image capturing assembly 111 may further comprise one or more illumination or light sources, such as an LED light source, optical fiber, and/or the like).
Regarding Claim 19, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach an inflatable structure disposed along the elongated body (Figs.6J-K, balloons 230 and 232; 7A-8C, balloons 710 and 720).  
Regarding Claim 25, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 19, and Yeung et al. teach wherein a position of the inflatable structure along the elongated body is adjustable (Figs.6J-K, balloons 230 and 232; 7A-8C, balloons 710 and 720; [0018], [0036] and [0072] movably slideable balloon assembly).
Regarding Claim 29, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach wherein the control mechanism is mechanically connected to the length-adjusting element and the first angle- adjusting element ([0251] the extendible section 625 may include a plurality of mechanical elements that enable the extending and/or contracting of the overall length of the extendible section 625, and such mechanical elements may be driven to cause such extending and/or contracting via an internal motor or the like within the extendible section 625; [0276]-[0279] controller (not shown) may be configurable or configured to control and/or manage one or more elements).  
Regarding Claim 31, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 29, and Yeung et al. teach wherein the control mechanism comprises a first gear for controlling the length-adjusting element and a second gear for controlling the first angle-adjusting element ([0279] controller (not shown) may be configured to actuate and/or control the pulling and/or pushing force or action performed to each tendon member via one or more motors, gears, pulleys, etc.).
Regarding Claim 35, Abraham discloses method for performing a surgical procedure at a target site in a patient (Figs.2A-E, Figs.6G-L), the method comprising: inserting a device into the patient (Figs.6G-L, [0025] insertion of the device to patient), 
wherein the device comprises an elongated body (elongate body 200) including a tool channel (the elongate body 200 is provided with one or more lumen 206 extending therethrough) extending therethrough from a proximal end to a distal end of the elongated body (Figs.2A-E, elongate body 200 with a proximal end 202 and a distal end 204); inserting an intervention tool through the tool channel (Figs.6G-L, the elongate body 200 is provided with one or more lumen 206 extending therethrough); 
and obtaining an image of the target site, the intervention tool, or both using an imaging system disposed at the distal end of the elongated body of the device ([0021] imaging system comprises one or more ultrasound transducers disposed proximate to the distal end and/or on the sides of an elongate body portion and so can be used to guide the device to a target area).
However, Abraham does not teach adjusting a length of the elongated body to position the distal end of the elongated body at the target site; adjusting an angle of the elongated body by operating a control mechanism to adjust an angle of an angle-adjusting element disposed between the proximal end and the distal end of the elongated body.
Yeung et al. teach adjusting a length of the elongated body to position the distal end of the elongated body at the target site (Figs.8A-J, extendible section 625; [0250] extend and/or contract in length); 
adjusting an angle of the elongated body by operating a control mechanism to adjust an angle of an angle-adjusting element disposed between the proximal end and the distal end of the elongated body ([0293] the extendible section 625, and bend adjusting (or straightening) of the bendable section 624 may be performed by the surgeon or operator (via a console) or the controller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abraham to have adjusting a length of the elongated body to position the distal end of the elongated body at the target site; adjusting an angle of the elongated body by operating a control mechanism to adjust an angle of an angle-adjusting element disposed between the proximal end and the distal end of the elongated body as taught by Yeung et al. in order to provide without forceful manual pushing against the interior wall forming the cavity of the patient ([0240]-[0241] of Yeung et al.). The modified device of Abraham in view of Yeung et al. will hereinafter be referred to as the modified device of Abraham and Yeung et al.
The modified device of Abraham and Yeung et al. teach the features discussed above, but does not teach applying a pressure to a flexible bending feature disposed at the distal end of the elongated body by pressing the device against the patient, wherein the pressure causes the flexible bending feature to bend.
Beeckler et al. teach applying a pressure to a flexible bending feature (32) disposed at the distal end of the elongated body by pressing the device against the patient, wherein the pressure causes the flexible bending feature to bend ([0028] bend in response to pressure exerted on the distal tip when the tip engages tissue in the body cavity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham and Yeung et al. to have applying a pressure to a flexible bending feature disposed at the distal end of the elongated body by pressing the device against the patient, wherein the pressure causes the flexible bending feature to bend as taught by Beeckler et al. in order to provide flexibility distal tip preventing from undesired damage to the heart tissue ([0002] and [0027]-[0028] of Beeckler et al.). The modified device of Abraham in view of Yeung et al. and in further view of Beeckler et al. will hereinafter be referred to as the modified device of Abraham, Yeung et al. and Beeckler et al.
Regarding Claim 38, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 35, and Yeung et al. teach wherein adjusting the length of the elongated body comprises adjusting a telescopic element at the proximal end of the elongated body ([0251] mechanical elements may include a telescopic assembly, a spring-loaded or spring-assisted assembly).
Regarding Claim 40, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 35, and Yeung et al. teach inflating an inflatable structure disposed along the elongated body of the device (Figs.6J-K, balloons 230 and 232; 7A-8C, balloons 710 and 720).
Regarding Claim 45, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach wherein the second angle-adjusting (624) element is immediately adjacent to the imaging system (Figs.6N and 7A, image capturing assembly 621).  
Regarding Claim 46, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 19, and Yeung et al. teach wherein the inflatable structure (616) is disposed between the first angle-adjusting element and the second angle-adjusting element (Figs.8A-J, 624 and 610).
Regarding Claim 47, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, and Yeung et al. teach a cable coupled to the second angle-adjusting element, wherein movement of the cable causes adjustment of an angle of the second angle- adjusting element ([0232] tendon members 630 may include, resemble, and/or be formed as a cable, twisted cables, etc….translated to the bendable section).  
Regarding Claim 48, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 47, and Yeung et al. teach wherein the cable is coupled to the control mechanism ([0096]  cables (if any) and/or connections (if any) of the instrument to be accessible by the operator/surgeon and/or connected to the controller 160).  
Regarding Claim 49, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 47, and Yeung et al. teach wherein the cable is embedded in solid material of the elongated body (Figs.6A-bB, [0232] tendon members 630 may include and/or be formed as a more stiffer and/or less flexible construction (or as a shape member alloy (or SMA) cable or wire); tendon member 630 within elongated body 620).
Claims 5 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Lau et al. (US 20100298832).
Regarding Claim 5, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the first angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint. 
Lau et al. teach wherein the first angle-adjusting element (718) comprises a hinge, an accordion feature, or a ball-and-socket joint (Figs.6-7B, [0077] 718 provide small compression hinge joints).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the first angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint as taught by Lau et al. in order to provide one or more curved configurations ([0076]-[0077] of Lau et al.).
Regarding Claim 39, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 35, but does not teach wherein the angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint.
Lau et al. teach wherein the angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint (Figs.6-7B, [0077] 718 provide small compression hinge joints).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the angle-adjusting element comprises a hinge, an accordion feature, or a ball-and-socket joint as taught by Lau et al. in order to provide one or more curved configurations ([0076]-[0077] of Lau et al.).
Claims 12, 13, 15, 16, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Dupont et al. (US 20160367120).
Regarding Claim 12, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a transparent optical window attached to the distal end of the elongated body.
Dupont et al. teach a transparent optical window attached to the distal end of the elongated body (Fig.5, [0096]-[0100] optical window is a device that creates an optically transparent pathway; distal face 118 of the optical window 110; [0163] the optical windows 858, 870 can be formed of a transparent).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham and Yeung et al. to have a transparent optical window attached to the distal end of the elongated body as taught by Dupont et al. in order to provide clear path for imaging the tissue ([0096] of Dupont et al.). The modified device of Abraham in view of Yeung et al. in further view of Beeckler et al. and in further view of Dupont et al. will hereinafter be referred to as the modified device of Abraham, Yeung et al., Beeckler et al. and Dupont et al.
Regarding Claim 13, the modified device of Abraham, Yeung et al., Beeckler et al. and Dupont et al. teach the claimed invention as discussed above concerning claim 12, and Dupont et al. teach wherein the transparent optical window comprises a tool channel extending therethrough and aligned with the tool channel in the elongate body (Figs.8A-9B, [0102]-[0103] tool channel 120 seals upon insertion of a tool into the tool channel 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the transparent optical window comprises a tool channel extending therethrough and aligned with the tool channel in the elongate body as taught by Dupont et al. in order to provide clear path for imaging the tissue ([0096] of Dupont et al.).
Regarding Claim 15, the modified device of Abraham, Yeung et al., Beeckler et al. and Dupont et al. teach the claimed invention as discussed above concerning claim 12, and Dupont et al. teach wherein the transparent optical window comprises an optical channel positioned in a field of view of the imaging device ([0101] tool channel 120 are elongated holes formed in the solid optical window 110; enabling the camera to image all of the tissue in the field of view prior to tool insertion into the tool channel 120).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the transparent optical window comprises an optical channel positioned in a field of view of the imaging device as taught by Dupont et al. in order to provide clear path for imaging the tissue ([0096] of Dupont et al.).
Regarding Claim 16, the modified device of Abraham, Yeung et al., Beeckler et al. and Dupont et al. teach the claimed invention as discussed above concerning claim 15, and Dupont et al. teach wherein the optical channel is filled with a fluid that has an index of refraction that is selected to obtain a target refraction of light between the illumination device and a surgical site ([0163] optical windows 858, 870 can be formed of a material having a refractive index similar to the refractive index of cerebrospinal fluid).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the optical channel is filled with a fluid that has an index of refraction that is selected to obtain a target refraction of light between the illumination device and a surgical site as taught by Dupont et al. in order to reduce distortion ([0163] of Dupont et al.).
Regarding Claim 36, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 35, but does not teach performing a cardiac intervention procedure in a beating heart using the device. 
Dupont et al. teach performing a cardiac intervention procedure in a beating heart using the device ([0059]-[0060] optical window provides the ability to obtain high resolution in vivo images of device deployment and function in a beating heart and of detailed anatomy of the target tissue).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have performing a cardiac intervention procedure in a beating heart using the device as taught by Dupont et al. in order to reduce likelihood of damaging to the tissue ([0059] of Dupont et al.).
Regarding Claim 37, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 35, but does not teach performing a cardiac ablation procedure using the device. 
Dupont et al. teach performing a cardiac ablation procedure using the device ([0138] catheter-based beating heart procedures, e.g., valve repair or replacement, closure of openings between the two atria of the heart, tissue removal, tissue ablation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have performing a cardiac ablation procedure using the device as taught by Dupont et al. in order to reduce likelihood of damaging to the tissue ([0059] of Dupont et al.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Tilson (US 20090299401).
Regarding Claim 20, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 19, but does not teach wherein the inflatable structure has a surface roughness that is smoother than surface roughness of an outer surface of the elongated body.
Tilson teaches wherein the inflatable structure has a surface roughness that is smoother than surface roughness of an outer surface of the elongated body ([0431] balloon a smoother outer layer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the inflatable structure has a surface roughness that is smoother than surface roughness of an outer surface of the elongated body as taught by Tilson in order to provide balloon to soften and form against the inside of the female mandrel ([0431] of Tilson).
Claim 22 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Kajiwaraet al. (US 5379765).
Regarding Claim 22, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 19, but does not teach a monitoring device integrated into the inflatable structure, wherein the monitoring device comprises one or more of an electrocardiogram (EKG), a temperature sensor, or an infrared sensor.
Kajiwaraet et al. teach a monitoring device integrated into the inflatable structure, wherein the monitoring device comprises one or more of an electrocardiogram (EKG), a temperature sensor, or an infrared sensor (col.4, lns.23-47, monitoring apparatus for use in obtaining a bronchial electrocardiogram; an inflatable balloon on which the bronchial ECG lead electrodes are mounted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have a monitoring device integrated into the inflatable structure, wherein the monitoring device comprises one or more of an electrocardiogram (EKG), a temperature sensor, or an infrared sensor as taught by Kajiwaraet et al. in order to provide effectively obtaining a bronchial electrocardiogram or effect cardiac pacing (col.2, lns.50-68 of Kajiwaraet et al.).
Regarding Claim 43, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 35, but does not teach monitoring one or more of an electrocardiogram (EKG), a temperature, or tissue characteristics at the target site.
Kajiwaraet et al. teach monitoring one or more of an electrocardiogram (EKG), a temperature, or tissue characteristics at the target site (col.4, lns.23-47, monitoring apparatus for use in obtaining a bronchial electrocardiogram; an inflatable balloon on which the bronchial ECG lead electrodes are mounted). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have monitoring one or more of an electrocardiogram (EKG), a temperature, or tissue characteristics at the target site as taught by Kajiwaraet et al. in order to provide effectively obtaining a bronchial electrocardiogram or effect cardiac pacing (col.2, lns.50-68 of Kajiwaraet et al.).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Houser (US 5865801).
Regarding Claim 26, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 19, but does not teach wherein the inflatable structure is compartmentalized into multiple inflatable sub-compartments that are attached to one another to form the inflatable structure.
Houser teaches wherein the inflatable structure is compartmentalized into multiple inflatable sub-compartments that are attached to one another to form the inflatable structure (col.5, lns.23-65, multi-compartment balloon).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein the inflatable structure is compartmentalized into multiple inflatable sub-compartments that are attached to one another to form the inflatable structure as taught by Houser in order to provide inflatable dilatation compartments balloon (col.1, lns.66-col.2, lns.28 of Houser).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Makower et al. (US 20090187098).
Regarding Claim 27, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a suction system configured to apply a suction at one or more of the distal  end or a side of the elongated body.
Makower et al. teach a suction system configured to apply a suction at one or more of the distal  end or a side of the elongated body (Fig.3E`-3G, [0224]-[0225] suction ports 502; a suction tube 516a that has a plurality of side apertures 520 formed near its distal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have a suction system configured to apply a suction at one or more of the distal  end or a side of the elongated body as taught by Makower et al. in order to provide any blood, fluid or debris that collection ([0224]-[0225] of Makower et al.).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of Cornhill et al. (US 20160278626).
Regarding Claim 28, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a cautery mechanism disposed at the distal end of the elongated body.
Cornhill et al. teach a cautery mechanism disposed at the distal end of the elongated body ([0092] the distal tips and/or working ends of other instruments (e.g., graspers, cutters or dissectors, cauterizing tools).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al.to have teach a cautery mechanism disposed at the distal end of the elongated body as taught by Cornhill et al. in order to provide cauterizing removal procedure while stabilizing the colon ([0257] of Cornhill et al.).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20080183080) in view of Yeung et al. (US 20180070800), in further view of Beeckler et al. (US 20110130648) and in further view of McGregor et al. (US 20200275968).
Regarding Claim 41, the modified device of Abraham, Yeung et al. and Beeckler et al. teach the claimed invention as discussed above concerning claim 40, but does not teach wherein inflating the inflatable structure comprises filling the inflatable structure with fluid.
McGregor et al. teach wherein inflating the inflatable structure comprises filling the inflatable structure with fluid ([0093] conductive fluid that can fill the balloon 184 can be biocompatible; fluid can be mono-propylene glycol, mono-ethylene glycol, glycerol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Abraham, Yeung et al. and Beeckler et al. to have wherein inflating the inflatable structure comprises filling the inflatable structure with fluid as taught by McGregor et al. in order to provide expansion of balloon to provide optimizing the effectiveness of the device for purposes of the ablation ([0066] of McGregor et al.)
Response to Arguments
Applicant’s arguments filed have been fully considered but they are not persuasive. First, applicant argues on a page 11 of Remarks that the prior art in record does not disclose “first angle-adjusting element disposed along the length of the elongated body between the proximal end and the distal end of the elongated body, wherein the first angle- adjusting element is configured to enable the elongated body to be bent by user adjustment of a control mechanism”. The examiner respectfully disagrees and asserts that Yeung et al. teach a controller (not shown)([0187]) enable the surgeon, operator, and/or controller to move the endoscopic system 600 ([0190]), which including plurality of tendon members connected to a section of the bendable section 624 ([0232]). . In addition, claims are not clearly matching with the specification and drawings causing confusion and indefiniteness (See above 112(a) and (b) rejections above) to result in persuasion with the arguments.
Secondly, applicant argues on a page 11 of Remarks the prior art in record does not disclose “a second angle-adjusting element disposed at the distal end of the elongated body, wherein the second angle-adjusting element has a flexibility such that the second angle-adjusting element bends when pressure is applied to the second angle-adjusting element”. Newly added prior art (Beeckler et al.) teaches this feature. Again, claims are not clearly matching with the specification and drawings causing confusions  and indefiniteness (See above 112(a) and (b) rejections above) to result in persuasion with the arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180344202	Bar-Tal; Meir et al.
US 20080306442	Bardsley; Earl et al.
US 20070135803	Belson; Amir
Bai-Tai et al. (US 20180344202) disclose a probe having a proximal end and a distal end comprising, a balloon 34 including conductors in splines 64 providing measuring and recording electrocardiogram (ECG) signals generated by the heart tissue.  (See figures and [0061]).
Bardsley et al. (US 20080306442) disclose an introducer sheath includes an elongated longitudinal body having opposite ends longitudinally. the retention mechanism 410 includes a stabilizer member 414 that is longitudinally adjustable along the length of the elongated body 402. As with the stop components described above, the stabilizer member 414 can be slidably and axially moved along the length of the elongated body 402.  (See figures and [0072] and [0083]).
Belson (US 20070135803) discloses an endoscope 100 has an elongate body 103 with a manually or selectively steerable distal portion 105 and an automatically controlled proximal portion 107. The selectively steerable distal portion 105 can be selectively steered or bent up to a full 180 degree bend in any direction. A fiberoptic imaging bundle 113 and one or more illumination fibers 115 extend through the body 103 from the proximal end 111 to the distal end 109.  (See figures and [0219] and [0292]).
Berul et al. (US 20150230699) disclose a device and method associated with the delivery of medical devices in the pericardial space using a minimally invasive approach with direct visualization. The device comprises an outer sheath that surrounds the core and is slideably adjustable along the axial length of the core, wherein as the outer sheath slides away from a distal end of the core, the one or more cameras deflect away from the core to provide a wider field of view.  (See figures and [0052]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795